 


109 HR 1198 IH: Veterans Carbon Tetrachloride Benefits Act
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1198 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Peterson of Minnesota introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide a presumption of service connection for certain specified diseases and disabilities in the case of veterans who were exposed during military service to carbon tetrachloride. 
 
 
1.Short titleThis Act may be cited as the Veterans Carbon Tetrachloride Benefits Act.
2.Presumptions of service connection with respect to exposure to carbon tetrachlorideSection 1112 of title 38, United States Code, is amended by adding at the end the following new subsection:

(d)
(1)For the purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, in the case of a veteran who served for ninety days or more in active military, naval, or air service and who while in such service was exposed to carbon tetrachloride, any disease or disability specified in paragraph (2) becoming manifest in such veteran shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.
(2)Diseases and disabilities referred to in paragraph (1) are the following:
(A)Depleted vision or floater cataracts.
(B)Hearing impairments such as high-pitch ringing, sensitivity to loud noises, and loss of hearing.
(C)Memory losses such as lapses of recall, dates, numbers, and inverting numbers and letters.
(D)Growths.
(E)Swelling of hands or feet.
(F)Aching bones or joints throughout the body (not associated with arthritis).
(G)Loss of hair.
(H)Deterioration of nervous system.
(I)Pulmonary edema.
(J)Hemorrhagic congestion.. 
 
